JOHNSON, J.
This case was here on a former appeal taken by defendant and was. reversed and remanded on account of errors in the intructions given. [Dunn v. Nicholson, 117 Mo. App. 374.] On retrial, plaintiff again was successful, and defendant again appealed. The evidence before us is substantially the same as that before considered. Most of the questions presented by defendant relate to his contention that an instruction in the nature of a demurrer to the evidence should have been given. In our former opinion, we held that a similar instruction was properly refused. This, in effect, was a direct ruling on every question presented or that could have been raised under the demurrer.
No reason appears to justify a reopening of the matters thus adjudicated (Leicher v. Keeney, 110 Mo. App. 296; McGrew v. Railroad, 118 Mo. App. 382), and as no other point presented by defendant for a reversal of the cause possesses any merit, it follows that the judgment must be affirmed.
All concur.